Citation Nr: 0901198	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.    

In a March 2008 decision, the Board denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, an August 2008 Order of the 
Court remanded the claim for readjudication in accordance 
with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran has 
been diagnosed with depressive disorder and paranoid 
schizophrenia, but it remains unclear whether any psychiatric 
disorder is related to his period of active service.

The veteran's service personnel records show that he 
underwent a mental status examination in May 1971.  The 
examination revealed that the veteran had symptoms of passive 
behavior, dull alertness, partial disorientation, confused 
thinking, and paranoid ideation.  Post-service VA medical 
records indicate that the veteran has received treatment for 
depressive disorder and paranoid schizophrenia.  In a 
November 2003 medical report, the physician noted that the 
veteran apparently had a history of paranoia in the past that 
dated back to his period of service.  In order to make an 
accurate assessment of the veteran's entitlement to service 
connection for his acquired psychiatric disorder, it is 
necessary to have a medical opinion based upon a thorough 
review of the record that reconciles the question of whether 
the veteran's current depressive disorder and paranoid 
schizophrenia are related to his period of service.  The 
Board thus finds that an examination and opinion addressing 
the etiology of the veteran's disorder is necessary in order 
to fairly decide the merits of the veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine whether there 
is any relationship between his current 
acquired psychiatric disorders and his 
period of active service.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current psychiatric disorder, to 
include depressive disorder or paranoid 
schizophrenia, is etiologically related 
to any incidents of the veteran's 
period of active service.  In making 
the assessment, the examiner should 
include a discussion of the May 1971 
mental status examination.  If 
necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The examiner 
should review the claims folder and 
should note that review in the report.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

